Citation Nr: 0427980	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-12 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chondromalacia of 
the right knee.

2.  Evaluation of retropatellar pain syndrome of the left 
knee, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

A. M. Bechdolt, Associate Counsel


INTRODUCTION

The veteran had active service from December 1978 to 
September 1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
retropatellar pain syndrome of the left knee and assigned an 
evaluation of 10 percent.  In addition, the RO denied service 
connection for chondromalacia of the right knee.  


FINDINGS OF FACT

1.  Competent evidence of a nexus between the veteran's 
chondromalacia of the right knee and service is not of 
record.

2.  Retropatellar pain syndrome of the left knee is 
manifested by no more than mild functional impairment.


CONCLUSIONS OF LAW

1.  Chondromalacia of the right knee was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).

2.  Retropatellar pain syndrome of the left knee is no more 
than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the application for an evaluation for retropatellar pain 
syndrome of the left knee and service connection for 
chondromalacia of the right knee.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claims.  The Board concludes that the discussions in the 
rating decision, the statement of the case (SOC), and letters 
sent to the appellant informed him of the information and 
evidence needed to substantiate the claims and complied with 
the VA's notification requirements.  The communications, such 
as a VCAA letter from August 2002, explained the evidence 
needed to establish service connection, what evidence was of 
record regarding his claim for compensation for retropatellar 
pain syndrome of the left knee, and also requested that the 
veteran submit VA Form 21-4142, Authorization and Consent to 
Release Information, to help obtain additional medical 
records which would substantiate his claims.  The letter 
described what evidence was to be provided by the appellant 
and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The RO also supplied the appellant with the 
applicable regulations in the SOC issued in April 2003.  The 
basic elements for establishing service connection have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The RO located the veteran's service medical records and VA 
medical center (VAMC) treatment records.  A VA examination 
was conducted in October 2002 and the examiner issued a nexus 
opinion.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

II.  Facts

The veteran asserts that service connection for 
chondromalacia of the right knee is warranted, as well as an 
increased evaluation for his service-connected retropatellar 
pain syndrome of the left knee.  The veteran attributes his 
current knee problems to an incident in training in which he 
fell in a hole and sprained his left knee.

Upon entry into service in November 1978, the veteran did not 
show any signs of problems with his lower extremities.  He 
stated on his report of medical history that he was "in good 
health."  In March 1979, the veteran presented with pain in 
his left knee.  The service medical records indicate that 
there was no effusion on the left knee; the veteran had full 
range of motion with left knee; and the McMurray test was 
negative.  The veteran did not complain of any pain in his 
right knee during this examination.  

In October 1979, the veteran complained of "pain and 
popping" in his left knee.  He also noted problems with 
standing and walking.  He denied any swelling.  
Significantly, the veteran did not note any problems with his 
right knee during this examination.

In February 1981, the veteran presented with swelling, 
tenderness, and pain in his foot after falling down some 
stairs.  The veteran's service medical records indicate that 
he did not complain of any problems with his knees at this 
time.

In July 1984, the veteran was seen for left knee pain, 
lasting five days.  The examiner noted that there was normal 
joint function, no swelling or effusion, and no ligament 
laxity.  The veteran did not assert any problems with his 
right knee during this examination.

In July 1985, the veteran presented complaining of muscle 
pain in his right thigh.  He was diagnosed with a muscle 
strain.  The veteran did not note any problems with his knees 
during this examination.

During his discharge examination, the veteran noted that he 
was "in good health [and on] no medications."  He denied 
having any problems with bones, joints, arthritis, 
rheumatism, or bursitis.  The clinical evaluation of the 
lower extremities was normal.  

A VA examination conducted in July 2001 reported that the 
veteran had complained of left knee pain since 1985.  During 
this examination, the veteran denied that his left knee would 
lock or give out on occasion.  He also did not indicate any 
problems with weakness or numbness with his left knee.  The 
exam noted that the veteran had normal patellar tracking, 
zero effusion and soft tissue swelling.  No laxity was noted 
with the medial or lateral collateral ligaments.  The veteran 
did not note any increase in pain with the medial or lateral 
rotation/extension of his tibia and knee.  Problems with the 
right knee were not addressed during this examination.

In October 2002, a VA examiner noted that an x-ray study 
conducted in July 2001 indicated that there was a possible 
osteoid osteoma under the left tibial plateau, but that it 
had not been definitely diagnosed.  In addition, the examiner 
reported that there was no periarticular thickening in either 
knee.  The veteran could extend both knees to zero position 
and flex both knees to 135 degrees.  However, when the 
veteran flexed the left knee, pain was noted throughout the 
entire motion arc.  The examiner stated that he had 
difficulty accurately assessing the veteran's pain during 
this motion exercise because of the veteran's mental health 
problems.  However, further examination resulted in negative 
tests in both knees for McMurray's sign and Lachman's sign.  
In addition, the examiner did not find any ligament laxity or 
lateral instability in either knee.  The left patella was 
freely moveable with mild pain and mild tenderness.  The 
right patella was also freely moveable, without pain or 
tenderness.  The veteran had 1+ crepitus in the right knee on 
flexion and extension, and 3+ crepitus on the left knee with 
both motions.  The examiner noted that these findings were 
indicative of chondromalacia in the patellofemoral 
cartilaginous surfaces and possibly also in the tibio-femoral 
surface.  In the final diagnosis, the examiner stated the 
following:

1.  Chondromalacia both knees, much more 
severe [on the] left than [the] right.

2.  Retropatellar pain syndrome, left 
knee, which is moderately severe and 
significantly disabling with the 
limitations on assessment related to his 
mental health problems as noted. . .

3.  Bone island left knee of no clinical 
significance. 

The examiner also requested an MRI exam in order to further 
evaluate the roughening of the veteran's joint surfaces.  The 
MRI showed that the anterior cruciate ligament, posterior 
cruciate ligament, and collateral ligaments of the left knee 
were intact.  The medial and lateral meniscus were 
unremarkable.  The patellar cartilage was intact and the 
patellar and quadriceps tendons were unremarkable.  A bony 
island was revealed, but no soft tissue masses were found.  
The radiology report indicated that the MRI was 
"unremarkable."

During VA examinations in October and November 2003, the 
veteran complained of progressive knee pain, noting that the 
left knee would swell on occasion and give way on him twice a 
month.  He rated the pain at an eight in severity on a scale 
of ten.  He also reported being unable to work for two and a 
half years due to difficulty with his knee.  An x-ray 
performed a month prior to the exam did not show any 
significant abnormalities with the knee.  The veteran's range 
of motion for the left knee was 0 to 125 degrees.  The 
examiner noted that there was "10 degrees of varus deformity 
of the left knee and lower leg."  He did indicate a slight 
crepitus with flexion and slight laxity of the lateral 
compression.  However, the Lachman's test was negative.  
Overall, the examination was negative, indicating that views 
of the knee revealed "no evidence of fracture, dislocation, 
or other bony abnormality.  Soft tissues and joints [were] 
unremarkable."  An MRI conducted in December 2003 revealed 
similar results, noting the bony island in the tibia and that 
the menisci and ligaments appeared intact.

In February 2004, the veteran reported for a VA examination.  
The veteran reported continued pain in the left knee.  He 
denied that the knee swells and asserted that he treats the 
knee pain with bufferin.  The examiner noted that the veteran 
walked with a limp on his left leg and that the legs "show 
some degree of atrophy of the left side."  The pertinent 
diagnosis was Retropatellar pain syndrome, left knee, 
chronic.  Minimal disability.  The left knee shows a range of 
motion of 0 to 130 degrees.  There is some medial tenderness.  
No fluid, no crepitus and no laxity.

III.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Upon careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against 
granting service connection for chondromalacia of the right 
knee.  The Board recognizes that the veteran has a current 
disability as diagnosed by the VA examiner in October 2002.  
However, the veteran's entrance and discharge examinations 
indicate that the veteran was in good health upon entry into 
and exit from service.  Although he complained of left knee 
pain, his service medical records do not indicate any 
problems or complaints of pain with the right knee during 
service.  As such, there is no evidence of chondromalacia of 
the right knee during service.  Noting that the first 
evidence of chondromalacia did not appear until seventeen 
years after service, there is also no competent evidence of 
chondromalacia of the right knee in proximity to separation 
from service.  In addition, no competent professional has 
attributed this disability to his service.  Thus, there is no 
competent evidence indicating that this disability was 
incurred in service or in proximity to service.  Accordingly, 
for the reasons stated above, the Board finds that the 
preponderance of the evidence is against granting service 
connection for chondromalacia of the right knee, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. 49; 38 
C.F.R. § 3.102 (2003).

IV.  Evaluation for retropatellar pain syndrome of the left 
knee

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of rating which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for the 
left knee.  This matter, therefore, is to be distinguished 
from one in which a claim for an increased rating of a 
disability has been filed after a grant of service 
connection.  The United States Court of Appeals for Veterans 
Claims (Court) has observed that in the latter instance, 
evidence of the present level of the disability is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119, 26 (1999) 
(citing Francisco v. Brown, 7 Vet. App. 55 (1994)).  As to 
the original assignment of a disability evaluation, VA must 
address all evidence that was of record from the date of the 
filing of the claim on which service connection was granted 
(or from other applicable effective date).  See Fenderson, 12 
Vet. App. at 126-27.  Accordingly, the evidence pertaining to 
an original evaluation might require the issuance of 
separate, or "staged," evaluations of the disability based 
on the facts shown to exist during the separate periods of 
time.  Id.  

The record establishes that the 10 percent evaluation was 
based on painful motion without significant limitation of 
motion, instability or laxity.  Our review reflects that the 
condition has not significantly changed and a uniform 
evaluation is warranted.

Normal range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2003).

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a 0 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; flexion limited to 
30 degrees warrants a 20 percent evaluation; and flexion 
limited to 15 percent warrants a 30 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2003).  

Diagnostic Code 5261 provides that extension limited to 5 
degrees warrants a 0 percent rating; extension limited to 10 
degrees warrants a 10 percent rating; extension limited to 15 
degrees warrants a 20 percent rating; extension limited to 20 
degrees warrants a 30 percent rating; extension limited to 30 
degrees warrants a 40 percent rating; and extension limited 
to 45 degrees warrants a 50 percent rating.

Diagnostic Code 5257 provides that slight recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation.  Moderate recurrent subluxation warrants a 20 
percent evaluation.  Severe recurrent subluxation or lateral 
instability warrants a 30 percent evaluation.

The following is provided for under 38 C.F.R. § 4.59:

The intent of the schedule is to 
recognize painful motion with joint or 
periarticular pathology as productive of 
disability. It is the intention to 
recognize actually painful, unstable, or 
malaligned joints, due to healed injury, 
as entitled to at least the minimum 
compensable rating for the joint.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Flexion, extension and instability may be separately rated.


A.  Limitation of flexion and extension

Upon careful review of the evidence of record, the Board 
finds that the evidence is against an initial evaluation in 
excess of 10 percent for the left knee.  During the October 
2002 examination, the examiner noted that the veteran's range 
of motion was 0 to 135 degrees, near the normal full range of 
motion standard, 0 to 140 degrees.  In the most recent 
examinations, the veteran's range of motion varies from 0 to 
125 degrees to 0 to 130 degrees.  Thus, the veteran does have 
limited flexion in the left knee currently.  The VA examiner 
noted that the veteran's symptoms have progressed since his 
discharge from service.  The veteran has described severe 
pain in the left knee, rating it an eight in severity on a 
scale of ten, and also that his knee pain limits his ability 
to work.  The Board finds that the clinical findings 
establish that retropatellar pain syndrome of the left knee 
warrants no more than a 10 percent evaluation.

Range of motion in the left knee, at its worst, has been 0 to 
125 degrees.  Such ranges of motion in the left knee would 
not warrant an evaluation in excess of 10 percent for 
limitation of flexion.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  The veteran has no limitation of extension, as it 
consistently has been reported as 0 degrees, which would not 
warrant a separate compensable evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261.  

In addition, an evaluation in excess of 10 percent is not 
warranted based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (addressing 38 C.F.R. 
§§ 4.40, 4.45).  The veteran has reported severe pain in his 
left knee, which he states has inhibited his ability to work 
for the past two and a half years.  In October 2002, he was 
diagnosed with moderately severe and significant disabling 
retropatellar pain syndrome of the left knee.  However, the 
VA examiner noted in this examination that it was "virtually 
impossible" to assess these "subjective limitations" 
because of the veteran's major mental health problems and 
inability to communicate.  The examiner did indicate his 
range of motion was 0 to 135 degrees.  One year later, his 
range of motion was 0 to 125 degrees.  The VA examiners noted 
in the October and November 2003 examinations that there was 
only slight crepitus.  The examinations were negative, 
indicating that views of the knee revealed "no evidence of 
fracture, dislocation, or other bony abnormality.  Soft 
tissues and joints [were] unremarkable."  

Significantly, in February 2004, just two years after the 
examiner's diagnosis of moderately severe retropatellar pain 
syndrome of the left knee, the examiner reported that the 
veteran's range of motion was 0 to 130 degrees, and that 
there was medial tenderness in the left knee, but there was 
no fluid, crepitus or laxity.  Furthermore, the examiner 
diagnosed the veteran with chronic retropatellar pain 
syndrome of the left knee, which was minimally disabling, as 
opposed to the October 2002 diagnosis of moderately severe 
retropatellar pain syndrome of the left knee.  Ultimately, 
the VA examiner attributed the veteran's left leg atrophy to 
a lumbosacral sprain, independent of his current left knee 
disability.  The Board finds that based on the numerous 
findings of there being minimal loss of flexion and no 
crepitus, compared to the one finding of moderately severe 
retropatellar pain syndrome in the left knee, that the 
preponderance of the evidence is against a finding that the 
veteran's current disability warrants an evaluation in excess 
of 10 percent.

In order to warrant an evaluation in excess of 10 percent for 
limitation of flexion, there must be actual, or the 
functional equivalent, of limitation of flexion to 30 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The 
veteran's current limitation of flexion has been, at worst, 
125 degrees for the left knee.  This does not establish that 
the service-connected retropatellar pain syndrome of the left 
knee warrants any more than a ten percent evaluation.  See 
id.  Likewise, the veteran's limitation of extension has been 
consistently noted as 0 degrees, and as such, is not entitled 
to a separate evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  See VAOPGCPREC 9-2004 (2004) (noting that if a 
veteran meets the requirements for a 0% or higher evaluation 
under Diagnostic Code 5260 and 5261, then an evaluation under 
each diagnostic code may be assigned).

The veteran is competent to report his symptoms.  To the 
extent that he has asserted his service-connected 
retropatellar pain syndrome of the left knee warrants more 
than a 10 percent evaluation, the Board finds that the 
medical examinations and opinions do not establish that the 
veteran has any more than slight functional impairment of the 
left knee.  Accordingly, for the reasons provided above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increased evaluation for 
retropatellar pain syndrome of the left knee, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

B.  Recurrent subluxation or lateral instability

The Board notes that findings of laxity in the left knee have 
occasionally been reported in the veteran's examination 
reports.  However, the Board finds that a separate evaluation 
under Diagnostic Code 5257 for recurrent subluxation or 
lateral instability is not warranted, as the preponderance of 
the evidence is against such a finding.  Specifically, in 
July 2001, the VA examiner concluded that the veteran had no 
laxity with the medial and lateral collateral ligaments.  In 
October 2002, the VA examiner indicated that there was no 
ligament laxity or instability in the left knee.  The only VA 
examination indicating ligament instability occurred in 
November 2003, where the examiner noted "slight laxity of 
lateral compression."  However, the results of the Lachman's 
test were negative.  The Board finds that based on the 
numerous findings of there being no laxity, compared to the 
one finding of laxity in the left knee, that the 
preponderance of the evidence is against a finding that the 
veteran warrants a separate evaluation for instability of the 
left knee under Diagnostic Code 5257.

C.  Extraschedular rating

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits, or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2003).  This regulation provides that 
to accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service, for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where the circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC 6-96 (1996).


ORDER

Service connection for chondromalacia of the right knee is 
denied. 

An evaluation in excess of 10 percent for retropatellar pain 
syndrome of the left knee is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



